Citation Nr: 1748910	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right leg disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disorder.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for fatigue.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sexually transmitted disease (STD).

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina made in August 2010 and March 2015. 

The issues of entitlement to TDIU and whether new and material evidence has been submitted to reopen the Veteran's claims for service connection for a right leg disorder and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was denied in an unappealed June 2006 rating decision.

2.  Evidence received since the June 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Service connection for a back disorder was denied in a May 2009 Board decision.

4.  Evidence received since the May 2009 Board decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

5.  Service connection for fatigue was denied in an unappealed June 2006 rating decision.

6.  Evidence received since the June 2006 rating decision is new and material, but it does not raise a reasonable possibility of substantiating the Veteran's claim.

7.  Service connection for a STD was denied in an unappealed June 2006 rating decision.

8.  Evidence received since the June 2006 rating decision is new and material, but it does not raise a reasonable possibility of substantiating the Veteran's claim.

9.  The Veteran's depression is proximately due to the Veteran's previously service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The May 2009 Board decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

4.  The criteria for reopening the Veteran's previously denied claim of service connection for a back disorder have not been met.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

5.  The June 2006 rating decision that denied service connection for fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

6.  The criteria for reopening the Veteran's previously denied claim of service connection for fatigue have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

7.  The June 2006 rating decision that denied service connection for an STD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

8.  The criteria for reopening the Veteran's previously denied claim of service connection for an STD have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

9.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), and the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Thus, adjudication of his claim at this time is warranted.  

New and Material Evidence

The Veteran contends that new and material evidence has been submitted to reopen multiple claims for service connections.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The Board notes that in a January 2012 statement of the case (SOC) - as well as subsequent supplemental statement of the cases (SSOCs) made in August 2012, April 2013, and April 2015 - characterizes the Veteran's claims as having been reopened.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

Acquired Psychiatric Disorder

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder.  The Veteran has submitted new and material evidence sufficient to reopen his claim, and, furthermore, the weight of the evidence of record indicates that the Veteran is entitled to service connection for an acquired psychiatric disorder.

The RO issued a rating decision in July 2006 denying the Veteran's claim for service connection for an acquired psychiatric disorder.  The decision became final after the Veteran failed to submit a notice of disagreement (NOD) or submit additional evidence within one year.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen his claim, and, in August 2010, the RO found the Veteran had not submitted new and material evidence.  The Veteran appealed.

In the July 2006 rating decision, the RO denied the Veteran's claim after finding that the evidence of record did not support a finding that a current diagnosis of an acquired psychiatric disorder was linked to an in-service incurrence by a medical nexus.  Evidence submitted into the record since the July 2006 rating decision included a June 2012 VA examination which diagnosed the Veteran with depression and found that the depression was the result of his physical conditions; including his headaches.  The Board also notes that the Veteran was granted service connection for migraine headaches in July 2006.  As such this constitutes new and material evidence with a reasonable likelihood of substantiating the Veteran's claim, because the evidence of record is sufficient to suggest that his depression is proximately due to his previously service-connected migraine headaches.  Moreover, the Board finds the opinion of the June 2012 VA examiner persuasive and affords it great weight, and the Board finds that the weight of the evidence of record indicated that the Veteran's acquired psychiatric disorder is proximately due to his previously service-connected migraine headaches.  As such, service connection for an acquired psychiatric disorder is granted.

Back Disorder

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for a back disorder.  New and material evidence sufficient to reopen the Veteran's claim has not been submitted. 
 
The Board issued a final decision in May 2009 denying the Veteran's claim for service connection for a back disorder.  38 C.F.R. § 20.1100.  The Veteran filed to reopen his claim, and, in August 2010, the RO found the Veteran had not submitted new and material evidence.  The Veteran appealed.

The evidence contained within the record at the time of the May 2009 Board decision included: written statements, service treatment records; SSA records; VA examinations, and civilian treatment records after separation from service.  The Board conceded that the civilian and service treatment records suggested that the Veteran had a current back disorder as well as an in-service back injury, and that a private medical opinion suggested a medical nexus between the current back disability and the in-service injury.  Nevertheless, the Board ultimately found an opinion from a VA examiner that the medical evidence did not support a medical nexus was more persuasive, because examiner noted that an examination in 1995 indicated that the Veteran's back was normal and the Veteran experienced multiple post-service back injuries, in a motor vehicle accident in 2002 and in a civilian work accident in 2008.

Since the May 2009 Board decision, the Veteran has submitted written statements and additional treatment records.  The Board notes that the additional evidence confirms that the Veteran continues to have a back disability.  Nevertheless, this is not sufficient to reopen the Veteran's claim, because it is ultimately redundant of the evidence before the Board prior to May 2009 which also indicated that the Veteran had a back disorder at that time.  As such, the evidence submitted since the May 2005 Board decision is not new and material and does not give rise to a substantial likelihood of substantiating the Veteran's claim, and the Veteran's claim to reopen a claim for service connection for a back disorder is denied.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since May 2006 clearly does not reach that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Fatigue

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for fatigue.  New and material evidence has been submitted, but it is not sufficient to reopen the Veteran's claim; because it does give rise to a reasonable likelihood that the Veteran will be able to substantiate his claim.

The RO issued a rating decision in July 2006 denying the Veteran's claim for service connection for fatigue.  The decision became final after the Veteran failed to submit a NOD or submit additional evidence within one year.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen his claim, and, in August 2010, the RO found the Veteran had not submitted new and material evidence.  The Veteran appealed.

The evidence contained within the record at the time of the July 2006 rating decision included: written statements, service treatment records; SSA records; VA examinations, and civilian treatment records from after separation from service.  The RO denied the Veteran's claim, because - although there was evidence that the Veteran experienced fatigue- the RO found that there was no evidence of an underlying diagnosis associated with the complaints of fatigue such as chronic fatigue syndrome.

Since the July 2006 rating decision, the Veteran has submitted written statements, and additional treatment records, and he underwent a VA examination in June 2012.  However, the evidence that has been added to the record does not establish a disability that has not yet been service connected, to account for the complaints of fatigue.  As such, even if the claim were to be reopened, there would be no duty to assist triggered by the new evidence.  As such, the Veteran's claim is not reopened.

As previously noted, the threshold for reopening a claim is low, but it is a threshold nonetheless, and the additional evidence does not reach it.  See Shade. 

STD

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for service connection for an STD.  New and material evidence has been submitted, but it is not sufficient to reopen the Veteran's claim; because it does give rise to a reasonable likelihood that the Veteran will be able to substantiate his claim.

The RO issued a rating decision in July 2006 denying the Veteran's claim for service connection for an STD.  The decision became final after the Veteran failed to submit a NOD or submit additional evidence within one year.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen his claim, and, in August 2010, the RO found the Veteran had not submitted new and material evidence.  The Veteran appealed.

The evidence contained within the record at the time of the July 2006 rating decision included: written statements, service treatment records; SSA records; VA examinations, and civilian treatment records after separation from service.  The RO denied the Veteran's claim, because it found no evidence that the Veteran had any STD at that time.  

Since the July 2006 rating decision, the Veteran has submitted written statements, and additional treatment records, and he underwent a VA examination in May 2012.  The Veteran has submitted new and material evidence in support of his claim, because treatment records submitted after the July 2006 VA examination indicate that the Veteran manifested a diagnosis of herpes, which is an STD.  Unfortunately, this evidence does not give rise to a reasonable likelihood that the Veteran will be able to substantiate his claim.  The Veteran underwent a VA examination in May 2012 which indicated that the Veteran's reports of a diagnosis of herpes were not memorialized until years after service, and, although the Veteran was diagnosed with a curable venereal disease during a period of service, the disease appeared to have resolved prior to separation from service.  The examiner concluded that the two STDs were unrelated, and that the Veteran's claimed STD was not related to a period of service.  As such, the Veteran's claim to reopen a claim for service connection for a STD is denied.

As previously noted, the threshold for reopening a claim is low, but it is a threshold nonetheless, and additional evidence does not reach it.  See Shade. 


ORDER

The Veteran's claim for service connection for an acquired psychiatric disorder is deemed reopened.

The Veteran's claim to reopen a claim for service connection for a back disorder is denied.

The Veteran's claim to reopen a claim for service connection for fatigue is denied.

The Veteran's claim to reopen a claim for service connection for a STD is denied.

Service connection for an acquired psychiatric disorder is granted.


REMAND

Right Leg and Left Ankle

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for a right leg disorder and a left ankle disorder.  Unfortunately these matters must be remanded for further development.

The Board notes that in a January 2012 SOC characterizes the Veteran's claims as having been reopened.  As previously noted however, the Board must make this determination independently.  

The Board previously denied the Veteran's claims in a November 1998 final decision; because the evidence of record did not indicate that the Veteran had either a right leg disorder or a left ankle disorder.  As discussed below, the evidence that has been submitted is suggestive of, but not conclusive of, a diagnosis of both conditions.

The Veteran was subsequently provided a VA ankle examination in May 2012.  The examiner indicated that the Veteran did not have an ankle condition.  Nevertheless, the examiner indicated that the Veteran's left ankle plantar flexion and dorsiflexion were limited, and that the Veteran manifested additional functional loss after three repetitions of range of motion testing.  

Additionally, treatment records indicate that the Veteran used a variety of assistive devices including an ankle braces, a leg brace, and crutches.  

Finally, a separate VA mental health examination, conducted in June 2012, indicates that the Veteran's pain in his leg and ankle were severe enough to cause clinical depression.

Unfortunately, the new evidence is not sufficient to reopen the Veteran's claims for service connection for a right leg disorder or a left ankle disorder, because evidence submitted since the last final decision does not contain a diagnosis by a competent medical expert of a medical condition impacting either extremity.  Nevertheless, the Board finds that remand is necessary in order to provide a VA examination to determine if the Veteran has a right leg and/or left ankle disability. 

TDIU

As indicated above, service connection has been established for an acquired psychiatric disorder.  The Veteran's claim for TDIU is intertwined with the ratings that will be assigned to those disabilities.  Such would make rendering a decision on the issue of TDIU premature.  Additionally, the Board notes that, in a VA Form 9 perfecting his substantive appeal for the issue of entitlement to TDIU, the Veteran claimed that his migraines limited his ability work.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to answer the following questions:

1a.  Does the Veteran have a diagnosis of a left ankle disorder?  Why or why not?  If so is it at least as likely as not (50 percent or greater) that a left ankle disability either began during or was otherwise caused by his military service?  Why or why not? 

In so doing, the examiner should address the significance, if any, of the fact that a May 2012 VA examination found the Veteran's plantar flexion and dorsiflexion to be objectively limited and that additional functional loss manifested after three repetitions of motion.

The examiner should also note that the VA examiner in June 2012 suggested that ankle pain contributed to the Veteran's clinical depression; as well as the fact that the Veteran wears assistive devices including an ankle brace, a leg brace, and crutches?  

1b.  Does the Veteran have a diagnosis of a right leg disorder?  Why or why not?  If so is it at least as likely as not (50 percent or greater) that a right leg disability either began during or was otherwise caused by his military service.  Why or why not? 

The examiner should also note that the VA examiner in June 2012 suggested that leg pain contributed to the Veteran's clinical depression; as well as the fact that the Veteran wears assistive devices including an ankle brace, a leg brace, and crutches?  

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


